Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 1 of 24 Page ID #:747




                                                               5/30/21
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 2 of 24 Page ID #:748
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 3 of 24 Page ID #:749
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 4 of 24 Page ID #:750
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 5 of 24 Page ID #:751
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 6 of 24 Page ID #:752
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 7 of 24 Page ID #:753
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 8 of 24 Page ID #:754
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 9 of 24 Page ID #:755
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 10 of 24 Page ID #:756
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 11 of 24 Page ID #:757
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 12 of 24 Page ID #:758
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 13 of 24 Page ID #:759
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 14 of 24 Page ID #:760
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 15 of 24 Page ID #:761
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 16 of 24 Page ID #:762
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 17 of 24 Page ID #:763
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 18 of 24 Page ID #:764
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 19 of 24 Page ID #:765
   PJJ-00001-5-INTERROGATORY



   Creditors: Patrick Johnson, PATRICK JOHNSON the ens legis         )
                                                                     )
               VS.                                                   )
                                                                     )   Case No. 2:20-cv-08985
   Debtor:     Katherine E. Zoladz, Associate Regional Director,     )
               444 S. Flower Street, Suite 900                       )   INTERROGATORY
               Los Angeles, California 90071                         )   DISCOVERY REGARDING
               Telephone: (323) 965-3998                             )   THE DEPRIVATION OF
                                                                     )   RIGHTS UNDER COLOR OF
                                                                     )   LAW, VIOLATING THE
                                                                     )   CLEAN HANDS DOCTRINE
                                                                     )   AND VIOLATING THE
                                                                     )   FOREIGN AGENT
                                                                     )   REGISTRATION ACT OF 1938
                                                                     )
                                                                     )
                                                                     )

   INTERROGATORY DISCOVERY REGARDING THE DEPRIVATION OF RIGHTS UNDER COLOR
   OF LAW, VIOLATING THE CLEAN HANDS DOCTRINE AND VIOLATING THE FOREIGN
   AGENT REGISTRATION ACT OF 1938


   INTERROGATORY:
   Federal Rules of Civil Procedures, Rule 37 imposes liability on anyone who fails to make disclosures or
   to cooperate in discovery.
   Admit ____ Deny ____

   INTERROGATORY:
   The UNITED STATES is a federal corporation and not the dejure constitutional government per 28 USC
   3002 §§ 15(A).
   Admit ____ Deny ____

   INTERROGATORY:
   The UNITED STATES federal corporation commissioned the SECURITIES AND EXCHANGE
   COMMISSION per 28 USC 3002 §§ 15(B).
   Admit ____ Deny ____

   INTERROGATORY:
   42 U.S.C. Subsection 242 imposes liability on anyone who, under color of law, deprives any person “of
   any rights, privileges or immunities secured by the Constitution and laws.”
   Admit ____ Deny ____

   INTERROGATORY:
   Color of law means the appearance or semblance, without the substance, of legal right. State v. Brechler,
   185 Wis. 599, 202 N.W. 144, 148; and all agents and agencies of the UNITED STATES are now liable to
   us under 42 U.S.C. subsection 1983.
   Admit ____ Deny ____

   INTERROGATORY:
                                                                                               1 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 20 of 24 Page ID #:766
   PJJ-00001-5-INTERROGATORY


   The SECURITIES AND EXCHANGE COMMISSION has no contract with Patrick Johnson, that
   was knowingly, willingly and voluntarily entered into with a wet ink autograph allowing the
   SECURITIES AND EXCHANGE COMMISSION to violate rights under color of law.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION operates under color of law vs. constitutional law.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) are sworn to the BRITISH ACCREDITATION REGISTRY et al, which is foreign to the
   United States of America (Major).
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) have not disclosed that they are operating in admiralty jurisdiction and not
   constitutional.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) secretly created a trust(s) and gave the trust(s) names similar to the names of the alleged
   DEFENDANTS with the full intention to deceive the alleged DEFENDANTS into unknowingly,
   unwillingly and involuntarily taking fiduciary responsibility for the trust(s) that were created without full
   disclosure, which, among many things, violates the Clean Hands Doctrine
   Admit ____ Deny ____

   INTERROGATORY:
   When the UNITED STATES OF AMERICA (minor) and/or any of its agents or agencies declares that
   one of its creations, namely an ens legis, owes a debt, the UNITED STATES OF AMERICA is obligated
   to settle and/or discharge declared debts, public and private, dollar for dollar per the UNITED STATES
   CONGRESSIONAL expressed promise with HOUSE JOINT RESOLUTION 192 of 1933.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION prevented NVC FUND, LLC’S from reaping
   anticipated returns of $210,000,000 from activities during 2017 – 2020.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION deposed Standard and Partners regarding Case
   No. 2:20-cv-08985 with no rebuttal to the accuracy of the report or the valuation amounts.
   Admit ____ Deny ____

   INTERROGATORY:


                                                                                                  2 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 21 of 24 Page ID #:767
   PJJ-00001-5-INTERROGATORY


   “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein asked to deliver
   Patrick Johnson certified copies of their signed and sworn statements pursuant to the Foreign Agent
   Registration Act of 1938”, This statement is on this page.
   Admit ____ Deny ____

   INTERROGATORY:
   “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein demanded to cease
   and desist until certified copies of their signed and sworn statements pursuant to the Foreign Agent
   Registration Act of 1938 have been received by Patrick Johnson, This statement is on this page.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and MANUEL VAZQUEZ (Cal. Bar
   No. 295576) are now aware that if anyone associated with the PATRICK JOHNSON ESTATE comes to
   the venue referred to as a courtroom, everyone required to sign a sworn statement pursuant to the Foreign
   Agent Registration Act of 1938 will be required in open court to deliver certified copies of those
   statements.
   Admit ____ Deny ____

   INTERROGATORY:
   Liability and default are just outcomes for any person dealing deceptively, fraudulently and with unclean
   hands, even if it’s the attorneys and agents of and for the SECURITIES AND EXCHANGE
   COMMISSION.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION and the U.S. SECURITIES AND EXCHANGE
   COMMISSION are two separate corporations.
   Admit ____ Deny ____

   INTERROGATORY:
   Neither Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
   295576) Michele Wein Layne, Regional Director, Katherine E. Zoladz, Associate Regional Director,
   Amy J. Longo, Regional Trail Counsel, U.S. SECURITIES AND EXCHANGE COMMISSION nor the
   SECURITIES AND EXCHANGE COMMISSION have a valid contract between themselves and any
   entity of the PATRICK JOHNSON ESTATE whatsoever, nor have any of them been injured by the estate
   herein mentioned, therefore, are fraudulent and unclean in their declaration to be plaintiffs in this matters.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
   295576) U.S. SECURITIES AND EXCHANGE COMMISSION nor the SECURITIES AND
   EXCHANGE COMMISSION are attorneys for the plaintiffs and therefore cannot admit evidence into the
   court.
   Admit ____ Deny ____




                                                                                                   3 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 22 of 24 Page ID #:768
   PJJ-00001-5-INTERROGATORY


   You have 30 days to respond, failure to respond is your agreement to dismiss this case and the alleged
   debt and to honor the claim and cease and desist any and all contact with any facet of the PATRICK
   JOHNSON ESTATE ad infinitum, per 49 CFR 604.22.


   Dated: ___________________                  I affirm to God my answers are true and correct,




                                               Katherine E. of the Zoladz Family




                                                                                              4 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 23 of 24 Page ID #:769
   PJJ-00001-5-INTERROGATORY




                                                                    5 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77 Filed 05/30/21 Page 24 of 24 Page ID #:770
   PJJ-00001-5-INTERROGATORY



   Creditors: Patrick Johnson, PATRICK JOHNSON the ens legis         )
                                                                     )
               VS.                                                   )
                                                                     )   Case No. 2:20-cv-08985
   Debtors:    Amy J. Longo, Regional Trail Counsel                  )
               444 S. Flower Street, Suite 900                       )   INTERROGATORY
               Los Angeles, California 90071                         )   DISCOVERY REGARDING
               Telephone: (323) 965-3998                             )   THE DEPRIVATION OF
                                                                     )   RIGHTS UNDER COLOR OF
                                                                     )   LAW, VIOLATING THE
                                                                     )   CLEAN HANDS DOCTRINE
                                                                     )   AND VIOLATING THE
                                                                     )   FOREIGN AGENT
                                                                     )   REGISTRATION ACT OF 1938
                                                                     )
                                                                     )
                                                                     )

   INTERROGATORY DISCOVERY REGARDING THE DEPRIVATION OF RIGHTS UNDER COLOR
   OF LAW, VIOLATING THE CLEAN HANDS DOCTRINE AND VIOLATING THE FOREIGN
   AGENT REGISTRATION ACT OF 1938


   INTERROGATORY:
   Federal Rules of Civil Procedures, Rule 37 imposes liability on anyone who fails to make disclosures or
   to cooperate in discovery.
   Admit ____ Deny ____

   INTERROGATORY:
   The UNITED STATES is a federal corporation and not the dejure constitutional government per 28 USC
   3002 §§ 15(A).
   Admit ____ Deny ____

   INTERROGATORY:
   The UNITED STATES federal corporation commissioned the SECURITIES AND EXCHANGE
   COMMISSION per 28 USC 3002 §§ 15(B).
   Admit ____ Deny ____

   INTERROGATORY:
   42 U.S.C. Subsection 242 imposes liability on anyone who, under color of law, deprives any person “of
   any rights, privileges or immunities secured by the Constitution and laws.”
   Admit ____ Deny ____

   INTERROGATORY:
   Color of law means the appearance or semblance, without the substance, of legal right. State v. Brechler,
   185 Wis. 599, 202 N.W. 144, 148; and all agents and agencies of the UNITED STATES are now liable to
   us under 42 U.S.C. subsection 1983.
   Admit ____ Deny ____

   INTERROGATORY:
                                                                                               1 | Page of 5
